United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                     ___________

                                No. 08-3580 / 09-2009
                                    ___________

United States of America,                 *
                                          *
             Appellant,                   *
                                          *    Appeal from the United States
      v.                                  *    District Court for the District
                                          *    of South Dakota.
John Graham,                              *
                                          *
             Appellee.                    *
                                     ___________

                               Submitted: April 15, 2009
                                  Filed: July 28, 2009 (Corrected: 10/23/2009)
                                   ___________

Before RILEY, BENTON, and SHEPHERD, Circuit Judges.
                            ___________

BENTON, Circuit Judge.

       A grand jury indicted John Graham on one count of first degree murder, 18
U.S.C. § 1153. The district court1 dismissed the indictment because it failed to allege
his Indian status. Months later, the district court dismissed an identical count in a later
indictment. The government appeals. This court affirms.




      1
         The Honorable Lawrence L. Piersol, United States District Judge for the
District of South Dakota.
                                           I.

      In 2003, a grand jury charged:

      On or about the 12th day of December, 1975, near Wanblee, in Indian
      Country, in the District of South Dakota, the defendants, Fritz Arlo
      Looking Cloud, an Indian, and John Graham, a/k/a John Boy Patton,
      willfully, deliberately, maliciously, and with premeditation and malice
      aforethought, did unlawfully kill and aid and abet the unlawful killing of
      Annie Mae Aquash, a/k/a Annie Mae Pictou, by shooting her with a
      firearm, in violation of 18 U.S.C. §§ 1111, 1153, and 2.

While the indictment alleged that Looking Cloud was Indian, it did not allege Indian
status as to Graham or the victim. Graham made a pretrial motion to dismiss the
indictment, which the court granted. The government appeals.

       In 2008, a grand jury again indicted Graham on first degree murder. Count I
and II of the indictment brought new charges; Count III, the same charge as the 2003
indictment, did not allege that Graham is Indian.2 Graham moved to dismiss all
charges. The court dismissed Count III, preserving Counts I and II for trial. The
government appeals the interlocutory dismissal of Count III.




      2
          The 2008 indictment for first degree murder alleges:

      Count I: Only Graham is an Indian, citing 18 U.S.C. § 1153;

      Count II: Only Aquash is an Indian, citing 18 U.S.C. § 1152;

      Count III: Graham aided and abetted certain Indians, citing 18 U.S.C. §
      1153.

                                          -2-
      Jurisdiction being proper under 28 U.S.C. § 1291 and 18 U.S.C. § 3731, this
court consolidated the government’s appeals from the dismissals of both the 2003
indictment and Count III of the 2008 indictment.

                                           II.

         This court reviews “de novo the district court’s decision to grant [a] motion to
dismiss the indictment.” United States v. Keeney, 241 F.3d 1040, 1042 (8th Cir.
2001). The Fifth Amendment states: “No person shall be held to answer for a capital,
or otherwise infamous crime, unless on a presentment or indictment of a Grand Jury
. . . .” U.S. Const. amend V. Generally, the words “presentment” and “indictment”
are interchangeable under the Fifth Amendment. See Hale v. Henkel, 201 U.S. 43,
60-61 (1906).

      “An indictment is sufficient if it contains ‘all of the essential elements of the
offense charged, fairly informs the defendant of the charges against which he must
defend, and alleges sufficient information to allow a defendant to plead a conviction
or acquittal as a bar to subsequent prosecution.’” United States v. Sohn, 567 F.3d 392,
394 (8th Cir. 2009), quoting United States v. Cavins, 543 F.3d 456, 458 (8th Cir.
2008).

      The Indian Major Crimes Act, 18 U.S.C. § 1153, extends federal jurisdiction
over specific offenses committed by Indians in Indian Country:

      Any Indian who commits against the person or property of another
      Indian or other person any of the following offenses, namely, murder .
      . . shall be subject to the same law and penalties as all other persons
      committing any of the above offenses, within the exclusive jurisdiction
      of the United States.




                                          -3-
       The government argues that the district court erred in dismissing the
indictments, because the failure to allege Indian status under § 1153 does not bar
federal jurisdiction. See United States v. Pemberton, 405 F.3d 656, 659 (8th Cir.
2005) (holding that “the alleged dispute over [the defendant’s] Indian status did not
deprive the district court of jurisdiction”); United States v. White Horse, 316 F.3d
769, 772 (8th Cir. 2003) (concluding that the defendant’s “assertion that he is an
Indian is relevant to the matter of proof but irrelevant on the matter of jurisdiction”).
See also United States v. Beck, 250 F.3d 1163, 1165 (8th Cir. 2001) (“jurisdictional”
elements such as an interstate nexus are not truly jurisdictional because they do not
affect a court’s constitutional or statutory power to adjudicate a case). Pemberton and
White Horse establish that the court has subject matter jurisdiction; however, they do
not control the issue in this case – whether the indictments sufficiently state a
violation of § 1153.

       The Tenth Circuit considered the sufficiency of an indictment that failed to
allege a defendant’s Indian status under the Indian Country Crimes Act, 18 U.S.C.
1152.3 United States v. Prentiss, 206 F.3d 960, 962 (10th Cir. 2000), rev’d on other
grounds, 256 F.3d 971, 985 (10th Cir. 2001) (en banc). The panel reversed the
conviction, holding “the Indian status of the defendant and victim are essential
elements under 18 U.S.C. § 1152, which must be alleged in the indictment and
established by the government at trial. Because [the defendant’s] indictment did not
allege these elements, it is insufficient.” Id. at 966. Accord United States v.
Hilderbrand, 261 F.2d 354, 357 (9th Cir. 1958) (dismissing an § 1153 indictment that
“did not allege that appellant or victim of the accused was an Indian”).




      3
         The Indian Country Crimes Act, 18 U.S.C. § 1152, provides federal
jurisdiction for crimes occurring within Indian country between an Indian and a non-
Indian.

                                          -4-
        In a Ninth Circuit case, the defendant argued, post-trial, that the § 1153
indictment was defective because it failed to state that he was an Indian. United
States v. James, 980 F.2d 1314, 1316 (9th Cir. 1992). The court noted that “[w]hen
the indictment is questioned prior to trial, reference to a statute cannot cure a defect
in the indictment where it fails to allege the elements of the crime.” Id. at 1318, citing
United States v. Kurka, 818 F.2d 1427, 1431 (9th Cir. 1987). By “the liberal standard
of review” for an indictment challenged post-trial, however, the indictment
“adequately” alleged the necessary elements of the crime by including a reference to
the statute. Id.

       In this case, Graham’s pretrial motions challenged the sufficiency of the failure
to allege his Indian status. The plain language of § 1153 covers any “Indian” who
commits murder. This court concludes that the indictments are deficient because
Graham’s Indian status is an essential element of § 1153.

       The government also argues that the court erred in dismissing the indictment
because Graham can be charged as an aider-and-abettor. Looking Cloud was properly
indicted under § 1153. See United States v. Looking Cloud, 419 F.3d 781, 785 n.3
(8th Cir. 2005). The government claims that liability extends to Graham without an
allegation of Indian status. The law provides that

      a) Whoever commits an offense against the United States or aids, abets,
      counsels, commands, induces or procures its commission, is punishable
      as a principal.

      b) Whoever willfully causes an act to be done which if directly
      performed by him or another person would be an offense against the
      United States, is punishable as a principal.

18 U.S.C. § 2.



                                           -5-
       The government cites no authority applying aider-and-abettor liability in the
Indian law context. See United States v. Rector, 538 F.2d 223, 225 (8th Cir. 1976)
(stating that 18 U.S.C. § 2 is generally applicable to the entire criminal code); United
States v. Sigalow, 812 F.2d 783, 785 (2d Cir. 1987) (“A defendant can be convicted
as an aider and abettor without proof that he participated in each and every element
of the offense.”); United States v. Standefer, 610 F.2d 1076, 1085 (3d Cir. 1979) (en
banc) (affirming conviction of private citizen as aider and abettor under statute
prohibiting government officials from receiving gifts), aff’d, 447 U.S. 10 (1980);
United States v. Lester, 363 F.2d 68, 73 (6th Cir. 1966) (affirming convictions for
aiding and abetting police officers in conspiracy even though defendants could not act
under “color of law”).

       This court has considered accomplice liability under the Indian Major Crimes
Act. United States v. Norquay, 905 F.2d 1157, 1159-63 (8th Cir. 1990). There, the
defendant, an Indian, pled guilty to burglary under § 1153. This court addressed
whether he should be sentenced under Minnesota or federal law. The defendant
argued that, because his non-Indian accomplice could be prosecuted only under
Minnesota law, he should be sentenced under Minnesota law to avoid disparate
treatment. This court reasoned that Federal Sentencing Guidelines applied, but agreed
that the accomplice could not be federally prosecuted:

      Defendant is correct that his non-Indian accomplice is outside the reach
      of federal jurisdiction because the victim of the burglary was also a non-
      Indian. United States v. McBratney, 104 U.S. 621, 26 L. Ed. 869 (1881)
      (Congress did not assume jurisdiction over crimes committed within
      Indian country by non-Indians against other non-Indians in 18 U.S.C. §
      1152 and therefore the states have jurisdiction over these offenses)
      (McBratney); see United States v. Antelope, 430 U.S. 641, 644 n.4, 97
      S.Ct. 1395, 1397 n.4, 51 L. Ed. 2d 701 (1977).




                                          -6-
Id. at 1162. Accord United States v. Dodge, 538 F.2d 770, 775-76 (8th Cir. 1976)
(reversing burglary conviction involving non-Indians for lack of jurisdiction); United
States v. Torres, 733 F.2d 449, 453 n.1 (7th Cir. 1984) (noting that a non-Indian, who
allegedly conspired to murder a non-Indian, was not prosecuted under §§ 1153 or 2).

      Based on Norquay, § 2 does not extend federal jurisdiction to an accomplice
charged under § 1153. The counts in both indictments failed to allege Graham’s
Indian status, which cannot be cured by an application of aider-and-abettor liability.

                                         III.

      The judgment of the district court is affirmed.
                     ______________________________




                                         -7-